
	

113 HJ 52 IH: Proposing an amendment to the Constitution of the United States allowing the States to call a limited convention solely for the purposes of considering whether to propose a specific amendment to the Constitution.
U.S. House of Representatives
2013-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IA
		113th CONGRESS
		1st Session
		H. J. RES. 52
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2013
			Mr. Culberson (for
			 himself, Mr. Cuellar, and
			 Mr. Bishop of Utah) introduced the
			 following joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States allowing the States to call a limited convention solely
		  for the purposes of considering whether to propose a specific amendment to the
		  Constitution.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States within seven years
			 after the date of its submission for ratification:
			
				 —
					The Congress, on application of the
				legislatures of two-thirds of the several states, which all contain an
				identical amendment, shall call a convention solely to decide whether to
				propose that specific amendment to the States, which, if proposed, shall be
				valid to all intents and purposes as part of this Constitution when ratified
				pursuant to Article
				V.
					.
		
